Citation Nr: 1444339	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-00 101A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to annual clothing allowance pursuant to 38 U.S.C. § 1162 (West 2002).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from July 1977 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a November 2010 decision of the Department of Veterans Affairs North Texas Health Care System.

The Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  There are no documents in the Veteran's VBMS file.  


FINDING OF FACT

On May 13, 2014, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of his appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
TANYA SMITH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


